REPORTED

IN THE COURT OF SPECIAL APPEALS

          OF MARYLAND

              No. 2358

       September Term, 2013




          JUSTIN DAVIS

                  v.

 WICOMICO COUNTY BUREAU OF
    SUPPORT ENFORCEMENT




   Woodward,
   Kehoe,
   Moylan, Charles E., Jr.
         (Retired, Specially Assigned),

                 JJ.


      Opinion by Woodward, J.


       Filed: April 2, 2015
       On December 23, 2009, shortly after the birth of twin boys, Jessica Cook and

appellant, Justin Davis, signed an affidavit of parentage for each child, attesting that Cook

was the mother and appellant was the father of the children. On July 25, 2011, appellee, the

Wicomico County Bureau of Support Enforcement (“the Bureau”), filed a complaint seeking

an order requiring appellant to pay support for the twins. At a hearing on September 16,

2011, appellant, appearing pro se, denied that he was the father of the children and requested

a blood test to determine paternity. The circuit court denied the request, determining that by

law appellant was the father of the children based on the signed affidavits of parentage. The

court then ordered appellant to pay child support. Appellant did not appeal that order.

       Two years later, on September 10, 2013, appellant filed a complaint asking the circuit

court again to order a blood test pursuant to Sections 5-1029 and 5-1038 of the Family Law

Article (“FL”), to strike the finding of paternity by affidavit of parentage, and to set aside the

2011 child support order. The Bureau moved to dismiss the complaint. Treating the motion

as one for summary judgment, the court granted summary judgment to the Bureau after a

hearing on December 13, 2013.

       On appeal, appellant raises one question for our review, which we have rephrased

and recast as two questions:1

       1
           Appellant’s question as originally presented is:

             Is blood or genetic testing automatically mandated when requested by
             a putative father who had failed to appeal an adverse paternity order
             which was based on unreliable Affidavits of Parentage and was issued
             as part of a paternity hearing without the introduction of blood or
             genetic tests, where the mother, two years after signing a perjurious
                                                                                 (continued...)
        1. Did the circuit court err by granting the Bureau’s motion for summary
           judgment?

        2.   Did the circuit court err in finding that FL §§ 5-1029 and 5-1038 do
             not grant appellant an automatic right to a paternity test?

       For the reasons stated below, we will affirm the judgment of the trial court.

                                      BACKGROUND

       On December 21 and 22, 2009, twin boys were born to Jessica Cook. On December

23, 2009, Cook and appellant signed an affidavit of parentage for each child in which they

attested that appellant was the “natural father” of the children. The children were both given

appellant’s last name.

       On July 25, 2011, the Bureau filed a Complaint for Child Support against appellant,

seeking child support based on the signed affidavits of parentage. In response, appellant sent

a letter, dated August 4, 2011, to the Bureau, which was later filed with the circuit court and

designated as an answer. In the letter, appellant denied that he was the father of the children

and that he owed any support to Cook for the children. Appellant alleged that the affidavits

of parentage could not establish paternity

             because [appellant’s] signature was obtained through fraud or
             misrepresentation. After Jessica Cook and [appellant] had broken up
             as a couple, she called [appellant] and said she was pregnant and from
             what she told [appellant, he] was led to believe that Nicholas Marley


(...continued)
             Affidavit of Parentage, admitted that the putative father was not the
             biological father, and upon learning of the intentionally erroneous
             Affidavit, he consistently denied paternity and demanded paternity
             testing?

                                               2
           Davis and Benjamin Davis were [appellant’s] children. No one
           explained to [appellant] what significance there was to [appellant]
           signing an Affidavit of Parentage.

Appellant concluded the letter by asking the court to administer a paternity test.

       The circuit court held a hearing on September 16, 2011. Appellant appeared pro se

at the hearing and declined the court’s offer to continue the hearing until he could obtain a

lawyer. The court determined that appellant knowingly and voluntarily waived his right to

an attorney. The court admitted into evidence the two signed affidavits of parentage and

heard testimony from Cook and appellant.

       Cook testified that she and appellant dated and then broke up before she was pregnant,

and that, when they got back together in May 2009, she told appellant that she was two

months pregnant. Cook acknowledged in her testimony that in May 2009, she communicated

with appellant that “there is a possibility that those children were not his.” According to

Cook, she “was under the understanding that, you know, regardless of whether or not these

were biologically his children that we were going to raise them together.” Cook testified that

she and appellant remained in a steady relationship throughout the remainder of her

pregnancy, and that appellant proposed marriage to her more than once. According to Cook,

while at the hospital after she gave birth, she and appellant signed the affidavits of parentage

for both children.

       Appellant testified that, when he signed the affidavits of parentage, he believed that

he was the biological father of the children. Appellant testified, however, that he began to



                                               3
doubt that he was the biological father of the children “afterwards when the children came

out visibly, visibly Caucasian.” Appellant also testified that there was only a three-week

period where he and Cook did not have a sexual relationship prior to getting back together

in May of 2009. Appellant asked multiple times during the hearing for a paternity test.

       Counsel for the Bureau argued to the trial court that, pursuant to FL § 5-1028, an

individual who signs an affidavit of parentage has sixty days to rescind the affidavit;

otherwise the only challenge to such affidavit must be based on fraud, duress, or material

mistake of fact. The Bureau argued that (1) appellant knew that there was at least a

possibility that he was not the father of the children, but he signed the affidavits nonetheless;

and (2) the form makes clear to the signatory of the legal responsibilities that one assumes

in signing the affidavit.

       In response, appellant argued:

           I was lead [sic] to believe the children were mine. That’s the only
           reason why I signed that. So in this case, I’m just asking for a
           paternity test. That’s it. I’m asking for a paternity test to actually
           prove paternity. I don’t feel that me signing a piece of paper in the
           hospital that I wasn’t explained - - I swear, Your Honor, I was never
           told that by me signing this Affidavit of Parentage that it would hold
           me binding even though I’m not the father.

       The circuit court found Cook’s testimony that she had informed appellant before the

birth of the possibility that he was not the biological father “irrelevant because [appellant]

armed with whatever knowledge he had chose to voluntarily execute an affidavit establishing

him as the father of these children.” The court noted that there was no evidence before the



                                               4
court “that would even broach the subject of fraud, duress, or . . . material mistake of fact.”

The court told appellant:

                   You were clearly—you meaning, both mother and father, were
           clearly advised, don’t sign if you have a doubt. You can get
           assistance if you want because you don’t understand what you’re
           about to sign. But the moment you affix your pen to that paper and
           sign your name, you have obligated yourself to these children. And
           it is the finding of this Court that there is no fraud, duress, or
           mistake of material [ ] fact that would justify the rescission of the
           Affidavits of Parentage properly executed. These are your children
           by law, and that’s the end of the story.

(Emphasis added).

       The trial court then heard evidence regarding child support from a child support

specialist with the Wicomico County Child Support office. The court ruled from the bench,

ordering that “the father of these children shall be required to pay support from commencing

on July 25, 2011 in the amount of $197.00 per month. That Order will last until December

25, 2011. Thereafter, effective January 25, 2012, the father shall pay support for both

children in the total amount of $325.00 per month.” The court immediately corrected itself

and ordered the latter amount amended to $352.50 each month. The court signed an order

memorializing the ruling on September 23, 2011. Appellant did not appeal the September

23, 2011 order.

       Almost two years later, on September 6, 2013, Cook filed a petition to change the

twins’ last names from Davis (appellant’s last name) to Cook. On September 10, 2013,

appellant filed a complaint again asking the court to (1) order a blood test pursuant to



                                               5
FL §§ 5-1029 and 5-1038, (2) strike the finding of paternity by affidavit of parentage

pursuant to FL §§ 5-1028(d) and 5-1038(a)(2)(i), and (3) set aside the September 23, 2011

child support order.

       The Bureau moved to dismiss the complaint. On December 13, 2013, the circuit court

held a hearing on the motion to dismiss, which the parties agreed would be heard as a motion

for summary judgment. The court took judicial notice of the court file, including the 2011

proceeding.

       At the hearing, the Bureau argued that the trial court should grant summary judgment

because res judicata barred relitigation of appellant’s claims. Appellant, through counsel,

argued that a putative father can challenge paternity at any time after a judicial determination

of paternity, pursuant to FL § 5-1038, and that the same opportunity should be afforded to

an individual who signs an affidavit of parentage. The Bureau argued in response that

FL § 5-1038 did not control because appellant signed an affidavit of parentage, and, pursuant

to FL § 5-1028, an individual who voluntarily signs an affidavit of parentage cannot later

“undo” his parentage by establishing that he is not the biological father of the children.

       The circuit court issued an opinion and order on December 20, 2013, granting the

Bureau’s motion for summary judgment. The circuit court determined that, under the

unambiguous language of the statute, the right to a blood test applied only to set aside a

judicial declaration of paternity under FL § 5-1038, and not to paternity established by

affidavit of parentage under FL § 5-1028. Furthermore, the circuit court held that, “even if



                                               6
[appellant] had a present right for blood testing, despite paternity having been established by

means of affidavits of paternity, he asserted that right repeatedly at the 2011 hearing.” The

court concluded that appellant had waived his right to a blood test by failing to appeal the

2011 decision.

       Appellant filed a timely appeal of the court’s December 20, 2013 order.

                                       DISCUSSION

                                     Summary Judgment

       We review the decision of a circuit court granting summary judgment de novo.

Powell v. Breslin, 195 Md. App. 340, 345 (2010), aff’d, 421 Md. 266 (2011). A trial court

shall grant a motion for summary judgment “if the motion and response show that there is

no genuine dispute as to any material fact and that the [moving] party . . . is entitled to

judgment as a matter of law.” Rule 2-501(f).

           Maryland’s summary judgment rule makes clear that a trial court
           determines issues of law; it makes rulings as a matter of law,
           resolving no disputed issues of fact. In this regard, the standard for
           appellate review of a trial court’s grant of a motion for summary
           judgment is simply whether the trial court was legally correct. . . .

Hamilton v. Kirson, 439 Md. 501, 522 (2014) (citations and internal quotation marks

omitted). “‘As such . . . we review independently the record to determine whether the parties

generated a dispute of material fact and, if not, whether the moving party was entitled to

judgment as a matter of law.’” Id. (quoting Tyler v. City of Coll. Park, 415 Md. 475, 498-99

(2010)). We review the record in the light most favorable to the non-moving party. Bednar



                                              7
v. Provident Bank of Md., Inc., 402 Md. 532, 542 (2007).

       Appellant argues now, as he did at the lower court hearing in 2011 and again at the

hearing in 2013, that he should be granted a blood test to prove that he is not the biological

father of the children. The Bureau responds that the circuit court properly determined that

appellant could not relitigate the issues adjudicated in 2011. According to the Bureau, the

doctrine of res judicata precludes appellant from again seeking to obtain relief from the

court, because his argument is the same as it was in 2011: the court should have ordered a

blood test or genetic testing, because Cook lied to him about paternity. We agree with the

Bureau.

       Under the doctrine of res judicata, appellant is barred from relitigating the claims

adjudicated in an earlier proceeding. See Anne Arundel Cnty. Bd. of Educ. v. Norville, 390
Md. 93, 106 (2005). The Court of Appeals has explained:

                   Res judicata literally means “a thing adjudicated,” and
           generally indicates “[a]n affirmative defense barring the same
           parties from litigating a second lawsuit on the same claim, or any
           other claim arising from the same transaction or series of
           transactions and that could have been—but was not—raised in
           the first suit.” B LACK’S L AW D ICTIONARY 1336–37 (8th ed. 2004).
           See Alvey v. Alvey, 225 Md. 386, 390, 171 A.2d 92, 94 (1961) (stating
           that “[t]he doctrine of res judicata is that a judgment between the
           same parties and their privies is a final bar to any other suit upon the
           same cause of action, and is conclusive, not only as to all matters that
           have been decided in the original suit, but as to all matters which with
           propriety could have been litigated in the first suit”); see also Mackall
           v. Zayre Corp., 293 Md. 221, 228, 443 A.2d 98, 102 (1982) (stating
           that “if a proceeding between parties involves the same cause of
           action as a previous proceeding between the same parties, the
           principle of res judicata applies and all matters actually litigated or

                                              8
           that could have been litigated are conclusive in the subsequent
           proceeding”).

Lizzi v. Wash. Metro. Area Transit Auth., 384 Md. 199, 206-07 (2004) (alterations in

original) (emphasis added), cert. denied, 545 U.S. 1116 (2005).

      Thus the doctrine of res judicata bars the relitigation of a claim where:

           (1) [ ] the parties in the present litigation are the same or in privity
           with the parties to the earlier dispute; (2) [ ] the claim presented in the
           current action is identical to the one determined in the prior
           adjudication; and, (3) [ ] there has been a final judgment on the merits.

Norville, 390 Md. at 107 (citing, e.g., Colandrea v. Wilde Lake Comm. Ass’n., 361 Md.
371, 392 (2000); Restatement (Second) of Judgments § 19 (1982)).

      In the instant case, the trial court wrote:

                  The undisputed facts before this court, and also before the trial
           judge in 2011, are that [appellant] executed affidavits of parentage in
           2009 with respect to each of the children in question and did not,
           within 60 days, rescind the affidavits as permitted by
           FL § 5-1028(d)(1). As a result, under the clear and unambiguous
           language of the statute, [appellant] could contest the affidavit of
           parentage in court “only on the basis of fraud, duress, or material
           mistake of fact”. At the 2011 hearing in this case, [appellant] did just
           that. After hearing the evidence and arguments, the trial judge ruled
           against him, stating that “[w]e have heard nothing in this record and
           before this Court today that would even broach the subject of fraud,
           duress or material mistake of fact.”

                                             *****

           [E]ven if [appellant] had a present right for blood testing, despite
           paternity having been established by means of affidavits of paternity,
           he asserted that right repeatedly at the 2011 hearing. The trial judge
           did not explicitly address the request in his decision but his decision
           implicitly denied the relief. If [appellant] disagreed with the trial

                                               9
            judge’s failure to grant the requested relief, the time to have contested
            it was then, by a timely appeal—not almost two years later by the
            present Complaint.

       As implied by the trial court, appellant’s claim is barred by the doctrine of res

judicata. Considering the first element of res judicata, the parties in the instant litigation are

the same as in the 2011 litigation: appellant, Cook, and the Bureau. Second, as the trial court

noted, appellant’s claim in the instant litigation is identical to his claim in the 2011 litigation:

appellant argued that he was entitled to a blood test because Cook lied to him about the

paternity of the children. Finally, there was a final judgment on the merits at the 2011

hearing: the trial court made a finding of paternity based on the affidavits of parentage and

ordered appellant to pay child support. Appellant did not appeal that order. Therefore, res

judicata precludes appellant from litigating the same claim in the instant case that he raised

in the 2011 litigation. Accordingly, the trial court did not err in granting summary judgment

in favor of the Bureau.2




       2
         We note that in his reply brief, appellant asserts for the first time that the Bureau
committed extrinsic fraud by failing to disclose to the trial court that before the 2011 hearing,
appellant had requested paternity testing to prove that he was not the biological father of the
children and that Cook admitted to the Bureau that appellant was not the biological father.
Such claim is not preserved for our review, because (1) appellant never argued below that
there was extrinsic fraud; and (2) appellant did not argue it in his opening brief. See Chang
v. Brethren Mut. Ins. Co., 168 Md. App. 534, 550 n.7 (rejecting an argument that appeared
only in appellants’ reply brief on the grounds that Rule 8-504(a)(5) requires a party to argue
all points of appeal in its opening brief), cert. denied, 394 Md. 308 (2006). We also note that
appellant never filed a motion under Rule 2-535(b) asking the lower court to set aside the
2011 order; thus any argument that the court should vacate the 2011 order due to fraud,
mistake, or irregularity is waived.

                                                10
                                   Statutory Interpretation

       Even if appellant’s claim was not barred by res judicata, we agree with the circuit

court that appellant has no automatic right to blood or genetic testing pursuant to the statute.

       Subtitle 10 of Title 5 of the Family Law Article governs “Paternity Proceedings.”

Paternity may be established either by a judicial “declaration of paternity” under FL §§ 5-

1032, et seq., or by an “affidavit of parentage” under FL § 5-1028, without court action. As

the trial court explained in its opinion in the instant case, paternity was established pursuant

to FL § 5-1028, “which constitutes a legal finding of paternity . . . without any court action.”

FL § 5-1028 states in relevant part:

           (d)     Execution constitutes legal finding of paternity—

                   (1)    An executed affidavit of parentage constitutes a
                          legal finding of paternity, subject to the right of any
                          signatory to rescind the affidavit:

                          (i)     in writing within 60 days after execution of
                                  the affidavit; or

                          (ii)    in a judicial proceeding relating to the child:

                                         1.      in which the signatory is a party;
                                                 and

                                         2.      that occurs before the expiration
                                                 of the 60-day period.

                   (2)    (i)     After the expiration of the 60-day period, an
                                  executed affidavit of parentage may be
                                  challenged in court only on the basis of fraud,
                                  duress, or material mistake of fact.



                                               11
                          (ii)    The burden of proof shall be on the challenger to
                                  show fraud, duress, or material mistake of fact.

(Bold emphasis added).

       Appellant admits that he signed an affidavit of parentage for each child. At the top

of each affidavit is a section titled “Important Notice to Parents,” which states the following:

           1.      A completed Affidavit of Parentage is a legal document and
                   constitutes a legal finding of paternity.

           2.      Completion of the Affidavit is voluntary. Do not complete this
                   Affidavit until you have read or have had read to you, the
                   instructions for completion and the notice regarding your rights
                   and responsibilities.

           3.      The Affidavit may not be signed by the biological mother if
                   she was legally married at the time of conception or birth of
                   the child. The Affidavit may be signed by the father regardless
                   of his marital status.

           4.      If either of you is not sure that the man signing the Affidavit is
                   the biological father of the child, you should not complete the
                   Affidavit at this time. You should first have a genetic test.
                   Genetic testing can provide certainty if you have any doubts
                   regarding the parentage of the child.

           5.      If you are under the age of eighteen (18), you may complete
                   the Affidavit without the permission of an adult or legal
                   guardian. You may want to seek the advice of a parent or legal
                   guardian before signing this form.

           6.      This Affidavit creates legal rights and obligations relating to
                   your child, and may impact custody, child support and
                   visitation. Therefore, it may be beneficial to talk to a lawyer
                   before signing the Affidavit.

(Emphasis in original).



                                               12
      Above appellant’s signature on each form, it reads:

                    I acknowledge that I am the natural father of the child
            named above. I solemnly affirm under penalties of perjury that the
            contents of this affidavit are true and correct to the best of my
            knowledge, information and belief. I understand that this affidavit
            will establish paternity of the child and will authorize the entry of
            my name on the child’s birth certificate. I have read or had read to
            me the notice regarding the legal rights and obligations resulting from
            acknowledging paternity. I understand that I am free to refuse to
            sign this admission of paternity.

(Emphasis added).

      FL § 5-1038, on the other hand, governs the finality of declarations of paternity, and

provides:

            (a)    Declaration of paternity final; modifications.—

                   (1)    Except as provided in paragraph (2) of this
                          subsection, a declaration of paternity in an order is
                          final.

                   (2)    (i)    A declaration of paternity may be modified
                                 or set aside:

                                 1.      in the manner and to the extent that any
                                         order or decree of an equity court is
                                         subject to the revisory power of the court
                                         under any law, rule, or established
                                         principle of practice and procedure in
                                         equity; or

                                 2.      if a blood or genetic test done in
                                         accordance with § 5-1029 of this
                                         subtitle establishes the exclusion of the
                                         individual named as the father in the
                                         order.



                                              13
                          (ii)    Notwithstanding subparagraph (i) of this
                                  paragraph, a declaration of paternity may not be
                                  modified or set aside if the individual named in
                                  the order acknowledged paternity knowing he
                                  was not the father.

           (b)     Other orders subject to modification. — Except for a
                   declaration of paternity, the court may modify or set aside any
                   order or part of an order under this subtitle as the court
                   considers just and proper in light of the circumstances and in
                   the best interests of the child.

(Bold emphasis added).

       FL § 5-1029, referred to in FL § 5-1038(a)(2)(i)(2), provides in relevant part:

           (a)     Requests and orders for tests.—

                   (1)    The Administration may request the mother, child, and
                          alleged father to submit to blood or genetic tests.

                   (2)    If the mother, child, or alleged father fails to comply
                          with the request of the Administration, the
                          Administration may apply to the circuit court for an
                          order that directs the individual to submit to the tests.

           (b)     In general. — On the motion of the Administration, a party to
                   the proceeding, or on its own motion, the court shall order the
                   mother, child, and alleged father to submit to blood or genetic
                   tests to determine whether the alleged father can be excluded
                   as being the father of the child.

       Appellant relies heavily on FL §§ 5-1029, -1038(a)(2)(i)(2), and Langston v. Riffe,

359 Md. 396 (2000), to argue that in any paternity proceeding, the putative father has the

right to a mandatory blood or genetic testing. According to appellant, this is particularly true

in cases like his, where he alleges that he was deceived by “a mother’s commission of fraud



                                              14
or outright perjury just to name someone as the father.” Appellant’s reliance is misplaced.

        In the instant case, the trial court reviewed the relevant statutes and determined the

statutory scheme to be “clear and unambiguous that the right to a blood test applies only

when there is an attempt to set aside or modify a court-issued ‘declaration of paternity.’” The

court also stated that the language of FL § 5-1028(d)(2)(i) “is clear and unambiguous that

after the 60-day rescission period, ‘an executed affidavit of parentage may be challenged in

court only on the basis of fraud, duress, or material mistake of fact.” (Emphasis supplied by

trial court).

        We agree with the trial court that the plain language of the statutes shows that the only

way for appellant to set aside the finding of paternity established by his affidavit of parentage

under FL § 5-1028 is fraud, duress, or material mistake of fact, and not by a blood test as

requested by appellant.

        Furthermore, as the Bureau points out, the legislative history behind these statutes

supports our conclusion. In 1993, the General Assembly enacted the affidavit of parentage

statute, in which the affidavit was “a rebuttable presumption of parentage in a paternity

proceeding.”     1993 Md. Laws, Ch. 197.         In 1995, the General Assembly amended

FL § 5-1038 to allow a putative father to challenge the declaration of paternity via genetic

testing at any time. 1995 Md. Laws, Ch. 248. In 1997, however, the General Assembly

adopted the current version of FL § 5-1028, in which it deleted the language regarding a

rebuttable presumption and instead allowed the affidavit to be rescinded within sixty days,



                                               15
or thereafter only upon a showing of fraud, duress, or material mistake of fact. 1997 Md.

Laws, Ch. 609. We agree with the Bureau’s analysis of the above statutory history of

FL §§ 5-1028 and 5-1038:

                   Significantly, the General Assembly modified FL § 5-1028, to
           strengthen both the effect and the finality of a paternity finding
           resulting from an affidavit of parentage, just two years after it had
           modified FL § 5-1038 to weaken the finality of a paternity judgment
           by allowing an adjudicated putative father to obtain a post-judgment
           order for genetic testing at any time. By strengthening the effect and
           finality of the affidavit of parentage so soon after weakening the
           finality of a paternity judgment, the General Assembly clearly
           intended not to provide individuals, such as [appellant], who have
           attested under oath to their parentage of children the same rights that
           it had just, two years earlier, provided to a putative father named in a
           paternity judgment. See Taylor v. Mandel, 402 Md. 109, 131 (2007)
           (courts presume that the Legislature has acted with full knowledge of
           prior and existing law, legislation, and policy).

       Finally, appellant’s reliance on Langston is misplaced. In Langston, the Court of

Appeals held that an individual who had a judicial declaration of paternity entered against

him could initiate proceedings to set aside the declaration, pursuant to FL § 5-1038(a)(2)(i),

and request a blood or genetic test, pursuant to FL § 5-1029. 359 Md. at 437. The Court

expressly stated that its “holding today applies only to proceedings to modify or set aside a

paternity declaration.” Id. Here, the paternity challenged by appellant was established by

an affidavit of parentage, pursuant to FL § 5-1028, and not by a judicial determination. FL

§ 5-1038 can be used only to set aside a declaration of paternity, not paternity established by

an affidavit of parentage under FL § 5-1028.

       The trial court in the instant case also briefly addressed appellant’s argument

                                              16
regarding the alleged inequities created by the statute, namely that one can challenge an

enrolled declaration of paternity at any time through a blood or genetic test, whereas one who

signs an affidavit of parentage may not rescind the affidavit after sixty days, except upon a

showing of fraud, duress, or material mistake of fact.          Given the clear intent of the

legislature, as stated above, any resolution of such inequity is reserved solely for the General

Assembly.

       Having established that the plain language and the legislative history of FL §§ 5-1028

and 5-1038 support the trial court’s determination, we hold that the trial court did not err in

ruling that appellant is not entitled to a blood or genetic test.

                                             JUDGMENT OF THE CIRCUIT COURT
                                             FOR WICOMICO COUNTY AFFIRMED;
                                             APPELLANT TO PAY COSTS.




                                               17